Mathews, J.,
delivered the opinion of the court.
This is an appeal from an order of the court belowauthorising the executor-s to sell the property belonging to the succession of the testator.
The will does not expressly give to them authority to sell, but it contains provisions relating to the management of the estate of the deceased, which in our opinion requires the sale of the property. Three executors were appointed by A . . r J the testator with joint and several powers in relation to the settlement and liquidation of the succession; and when that shouldbe finished they were to account and to place the funds of the estate in the possession of one of their number; to carry into effect the intentions of the deceased thus expresx sed, a sale of the property appears to be indispensable*
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed.